Name: Commission Regulation (EEC) No 771/84 of 26 March 1984 re-establishing the levying of customs duties on coumarin, methylcoumarins and ethylcoumarins falling within subheading 29.35 N and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 3 . 84 Official Journal of the European Communities No L 83/7 COMMISSION REGULATION (EEC) No 771/84 of 26 March 1984 re-establishing the levying of customs duties on coumarin , methylcoumarins and ethylcoumarins falling within subheading 29.35 N and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply Whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Article 1 As from 30 March 1984, the levying of customs duties, suspended pursuant to Concil Regulation (EEC) No 3569/83 shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3569/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regula ­ tion , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Commu ­ nity level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established Whereas in the case of coumarin, methylcoumarins and ethylcoumarins falling within subheading 29.35 N, the individual ceiling was fixed at 130 200 ECU ; whereas, on 20 March 1984, imports of these products into the Community originating in China reached that ceiling after being charged thereagainst ; CCT heading No Description 29.35 N (NIMEXE code 29.35-76) Coumarin , methylcoumarins and ethylcoumarins Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1984 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 362, 24. 12 . 1983 , p. 1 .